OPINION of the Court, by
Ch. J. Bibb.
— It ⅛ considered by the court, that for as much as the copy of the petition and summons was not served on the defendant below, as required by the statute, but left at his residence with his wife : the judgment by default was therefor irregular ; and is hereby reversed, and the cause is remanded to the said circuit court ; but as the defendant in that court hath appeared and prosecuted this writ of error, any farther summons is unnecessary * therefore it is farther considered, that the cause be placed on the issue docket, and stand for trial in thet, said circuit as upon summons returned executed.